Case 19-00783-SMT   Doc 67    Filed 02/21/20 Entered 02/24/20 11:22:03   Desc Main
                             Document      Page 1 of 4
Case 19-00783-SMT   Doc 67    Filed 02/21/20 Entered 02/24/20 11:22:03   Desc Main
                             Document      Page 2 of 4
Case 19-00783-SMT   Doc 67    Filed 02/21/20 Entered 02/24/20 11:22:03   Desc Main
                             Document      Page 3 of 4
Case 19-00783-SMT   Doc 67    Filed 02/21/20 Entered 02/24/20 11:22:03   Desc Main
                             Document      Page 4 of 4
